DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 12, the limitation “a plurality of refrigerant pipes extending in a first direction…a first refrigerant pipe and a second refrigerant pipe spaced apart from each other in a first direction.. a third refrigerant pipe spaced apart from the first refrigerant pipe in a second direction perpendicular to the first direction… when air flows into the plurality of fins in a third direction orthogonal to the first direction and the second direction” is indefinite, in context, since it cannot be discerned what is the first direction as it appears the claim attributes two directions to the first direction. For Examination purposes and in accordance with the specification and drawings, “a plurality of refrigerant pipes extending in a first direction…a first refrigerant pipe and a second refrigerant pipe spaced apart from each other in a first direction...a third refrigerant pipe spaced apart from the first refrigerant pipe in a second direction perpendicular to the first direction… when air flows into the plurality of fins in a third direction orthogonal to the first direction and the second direction…protruding in the first direction” will be interpreted as –a plurality of refrigerant pipes extending in an extension direction …a first refrigerant pipe and a second refrigerant pipe spaced apart from each other in a first direction.. a third refrigerant pipe spaced apart from the first refrigerant pipe in a second direction perpendicular to the first direction…when air flows into the plurality of fins in a third direction orthogonal to the first direction and the extension direction… protruding in the extension direction --.
Regarding Claim 12, the limitation “a plurality of fins extending in a second direction through which the refrigerant pipe passes through, a first refrigerant pipe and a second refrigerant pipe spaced apart from each other in the first direction that is an extension direction of the plurality of fins” is indefinite, in context, since it cannot be discerned what is the direction that the fins extend as the claim puts forth that the fins extend in both the first and second direction. For Examination purposes and in accordance with the specification and drawings, “a plurality of fins extending in a second direction through which the refrigerant pipe passes through, a first refrigerant pipe and a second refrigerant pipe spaced apart from each other in the first direction that is an extension direction of the plurality of fins” will be interpreted as –a plurality of fins extending in a first direction through which the refrigerant pipe passes through, a first refrigerant pipe and a second refrigerant pipe spaced apart from each other in the first direction that is an extension direction of the plurality of fins --. This rejection carries over for Claim 13, wherein the interpretation for the second direction of Claim 13 will be the vertical direction as put forth in the instant specification (see ¶ [84]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 20070151716) in view of Cur (USP 4705105) and in further view of Matsuda et al. (US PG Pub. 20100205993) hereinafter referred to as Lee, Cur and Matsuda, respectively.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Cut-Up Member)][AltContent: textbox (First Cut-Up Member)][AltContent: textbox (Gap)][AltContent: arrow][AltContent: oval][AltContent: textbox (First Direction)][AltContent: textbox (Second Direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Refrigerant Pipe)][AltContent: textbox (Second Refrigerant Pipe)][AltContent: textbox (First Refrigerant Pipe)][AltContent: arrow]
    PNG
    media_image1.png
    620
    455
    media_image1.png
    Greyscale

Lee Figure 2
Regarding Claim 1, Lee discloses an air conditioner including a heat exchanger (see ¶ [4]), the heat exchanger (1) including a plurality of refrigerant pipes (10) and a plurality of fins (20), wherein the plurality of the refrigerant pipes (10) includes: 
a first refrigerant pipe (shown in annotated figure 2) and a second refrigerant pipe (shown in annotated figure 2) spaced apart from each other in a first direction (shown in annotated figure 2) that is an extension direction of the plurality of fins (shown in figure 2), and 

the plurality of fins (20) including 
a first fin (21, also shown in figure 1 as being the second outermost fin relative to the stacked fins of the heat exchanger (1)) and a second fin (shown in figure 1 as being the outermost fin relative to the stacked fins of the heat exchanger (1)) which are spaced apart from each other in an extension direction of the refrigerant pipe (shown in figure 1, wherein the gap between the first and second fins allows for air to pass between the fins), and 
a third fin (22) aligned with the first fin in a column direction (shown in figures 1-2), wherein 
the first fin (21) includes a flat portion (shown in figure 2) and a plurality of cut-up members (see slit area A in figure 2) protruding in an arrangement direction of the second fin in the flat portion (shown in figure 1), wherein 
rows of the plurality of cut-up members are arranged on the flat portion asymmetrically with respect to a longitudinal centerline extending in the first direction of the flat portion (shown in figures 1-2, wherein the slits of slit area A are asymmetric relative the centerline (C1)), wherein 

Although Lee discloses a width of the first fin and a width of the third fin in the column direction being similar to the distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction, Lee fails to explicitly disclose the widths of the fins are equal to the distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction.
[AltContent: textbox (Third Fin)][AltContent: textbox (First Fin)]
[AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    131
    702
    media_image2.png
    Greyscale

Cur Figure 3
Cur, also drawn to a heat exchanger fin, teaches a width of the first fin (shown in annotated figure 3 and figure 2, wherein the width is 2L) and a width of a third fin (shown in annotated figure 3 and figure 2, wherein the width is 2L) in a column direction (being the horizontal direction of Cur figure 2) is equal to the distance from the center of a first refrigerant pipe (being the left most tube of the first fin as shown in figure 2 and annotated figure 3) to a center of a third refrigerant pipe (being the second left most tube of the third fin as shown in figure 2 and annotated figure 3) in the second direction 
	Lee does however teach that the heat exchanger comprises both a distance between adjacent tubes and a width of the respective fins both contributing to heat exchange between working fluids and providing cooling.  
	One of ordinary skill in the art would recognize that there is a need to provide cooling within a heat exchanger by providing tubes containing a working fluid and fins attached to said tubes. Therefore, when there are a finite number of identified, predictable solutions, i.e. the distance between the tubes containing the working fluid equals the width of the fins or the distance between the tubes containing the working fluid does not equal the width of the fins, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that heat is dissipated within the heat exchanger between the working fluid within the tube and an external fluid, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lee, by having the widths of the fins being equal to the distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	Matsuda, also drawn to a heat exchanger fin having slits, teaches a height of each cut-up member (H2) in the extension direction (shown in figure 13a) is between 0.5 and 0.7 times a distance between the first fin and the second fin (shown in figure 15, wherein the ratio of H2/Fp is equal to .5).
Lee fails to explicitly disclose that the height of each cut-up member in the extension direction is between 0.5 and 0.7 times a distance between the first fin and the second fin. Lee does, however, disclose that the height of each cut-up member in the extension direction is a number times a distance between the first fin and the second fin, as the cut members and the first and second fin are found within Lee. Therefore, the specific ratio of the height of each cut-up member in the extension direction and the distance between the first fin and the second fin is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller ratio or rather if the height of each cut-up member in the extension direction is less and the distance between the first fin and the second fin remains constant then the result is less turbulence, less heat transfer and less resistance to the flow or a reduced pressure drop, and vice versa. Therefore, since the general conditions of the claim, i.e. that a height of each cut-up member in the extension direction is a number times a distance between the first fin and the second fin, were disclosed in the prior art by Lee, it is not inventive to discover the optimum See MPEP 2144.05 II. Alternately, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Regarding Claim 2, Lee fails to disclose a diameter for each of the plurality of refrigerant pipes is defined as D, and the diameter for each of the plurality of refrigerant pipes satisfies 4.5mm< D < 5.5mm.
	Matsuda, also drawn to a heat exchanger fin having slits, teaches a diameter (D) for each of the plurality of refrigerant pipes is defined as D (shown in figure 6), and the diameter for each of the plurality of refrigerant pipes satisfies 4.5mm< D < 5.5mm (shown in figure 6, wherein the diameter is between 4 and 6 mm). Matsuda states, “When the heat transfer pipe diameter is 4 mm or less in view of manufacturing technique, work efficiency is extremely lowered in a process of inserting a pipe expanding rod into the heat transfer pipe and bringing it into close contact with the plate fin.  On the other hand, when the heat transfer pipe diameter is 6 mm or more, ‘AoK/ΔP 0.59’ is extremely lowered, but within a range of D≤6 mm, the drop is 3% or less as compared with the heat transfer pipe diameter D=4 mm, so that a heat exchanger with sufficiently high heat transfer performance can be supplied” (¶ [86]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lee with a diameter for each of the prima facie case of obviousness exists. See MPEP 2144.05 (I)    
Regarding Claim 3, Lee fails to disclose a distance from a center of the first refrigerant pipe to a center of the second refrigerant pipe is defined as Dp, and the distance from the center of the first refrigerant pipe to the center of the second refrigerant pipe satisfies D* 2.5< Dp D * 3.5.
	Matsuda, also drawn to a heat exchanger fin having slits, teaches a distance from a center of the first refrigerant pipe to a center of the second refrigerant pipe is defined as Dp (shown in figure 1), and the distance from the center of a first refrigerant pipe to the center of a second refrigerant pipe satisfies D* 2.5< Dp D * 3.5 (shown in figure 7, wherein the Dp is equal to 14≤Dp≤17 and 4≤D≤6). Matsuda states, “When 
the step pitch Dp is 14 mm or less, since a bending pitch is small in a process 
of bending the heat transfer pipe into a hair-pin shape, there is a fear that the heat transfer pipe becomes a flat shape, which deteriorates appearance or incurs increase in pressure loss inside the pipe.  [0090] On the other hand, in the case of the step pitch Dp of 17 mm or more, supposing that an arrangement capacity of the heat exchanger is constant, the number of paths between the heat transfer pipes needs to be reduced, but if the number of paths is reduced, the increase in the pressure-loss inside the pipe deteriorates the performance of the heat exchanger.  Particularly, the smaller the heat transfer pipe diameter, the more pressure loss inside the heat transfer pipe.” (¶ [89-90]).
prima facie case of obviousness exists. See MPEP 2144.05 (I)
Regarding Claim 4, Lee fails to disclose the distance from the center of the first refrigerant pipe to the center of the third refrigerant pipe in the second direction satisfies D * 2.0< Lp D * 2.5.
	Matsuda, also drawn to a heat exchanger fin having slits, teaches the distance from the center of the first refrigerant pipe to the center of the third refrigerant pipe in the second direction satisfies D * 2.0≤ Lp ≤D * 2.5 (shown in figure 8, wherein the Lp is equal to 7≤Lp≤10 and 4≤D≤6, wherein a D valve of 4 meets the aforementioned range). Matsuda states, “The heat exchanger performance index "AoK/.DELTA.P 0.59" shows the maximum value in the vicinity of the row pitch Lp=8 mm, and since a drop is not more than 10% from the maximum value…the heat exchanger 100 with sufficiently high heat transfer performance can be obtained. [0093] If the row pitch Lp is 7 mm or less, it is difficult to form a fin collar (a hole through which the heat transfer pipe is inserted and a collar) on the plate fin in view of a manufacturing technique. [0094] On the other hand, in the case of the row pitch Lp of 10 mm or more, the heat transfer rate K is lowered by a lowered fin efficiency and in addition, increase in the ventilation resistance ΔP remarkably reduces the heat exchanger performance index" (¶ [92-93]).
prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claims 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 20070151716) in view of Cur (USP 4705105) and in further view of Matsuda et al. (US PG Pub. 20100205993) as applied in Claims 1-4 above and in further view of Nam et al. (Translation of Korean Patent Document KR 20070014322), hereinafter referred to as Nam.
Regarding Claim 5, although Lee discloses each cut-up member (slits) includes a body portion spaced apart from the flat portion so that a slit is formed between the flat portion and a cut-up member (shown in figure 1), and an end portion connected to the flat portion at both ends of the body portion (shown in figure 2), Lee fails to disclose the end portion is formed to be inclined from 40 to 50 degrees with respect to the flat portion.
Nam, also drawn to a heat exchanger fin having slits, teaches a cut up member with an end portion (125, Fig. 3) connected to the flat portion (102, Fig. 3) at both ends of the body portion (122, Fig. 3), and wherein the end portion is formed to be inclined 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lee with the end portion is formed to be inclined from 40 to 50 degrees with respect to the flat portion, as taught by Nam, the motivation being to increase the efficiency of heat transfer of the air flowing through the cut up members. Alternately, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Regarding Claim 6, Lee further discloses the plurality of cut-up members protrude from only one side of the flat portion (shown in figure 1).
Regarding Claim 7, Lee further discloses the first fin (21) further includes a through hole (11) through which the first refrigerant pipe passes (shown in annotated figure 2), a plurality of body portions of the plurality of cut-up members extend in a direction corresponding to a longitudinal direction of the first fin (shown in figure 2), and a plurality of end portions of the plurality of cut-up members is provided so as to surround a periphery of the through hole (shown in figure 2).
Regarding Claim 8, Lee further discloses the longitudinal direction of the first fin is defined as the first direction (shown in annotated figure 2) and a direction being perpendicular to the first direction in which air flows into the heat exchanger is defined as the second direction (shown in annotated figure 2), and the plurality of cut-up 
Regarding Claim 11, Lee further discloses each of the plurality of cut-up members protrude at a same height with respect to the flat portion (shown in figures 1 and 3).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 20070151716) in view of Cur (USP 4705105) and in further view of Matsuda et al. (US PG Pub. 20100205993) as applied in Claims 1-4 above and in further view of Nam et al. (Translation of Korean Patent Document KR 20070014322) as applied in Claims 5-8 above, and in further view of Chen (US PG Pub. 2009/0308585), hereinafter referred to as Chen.
Regarding Claim 9, Lee fails to disclose an angle of an end of the first cut-up member with respect to the second direction is smaller than an angle of an end of the second cut-up member with respect to the second direction.  


    PNG
    media_image3.png
    628
    855
    media_image3.png
    Greyscale

FIGURE E

 Chen, also drawn to a heat exchanger fin having louvers, teaches a plurality of cut up members including a first cut up member (Fig. E) and a second cut up member (Fig. E) wherein the end of the first cut up member has an angle of zero with respect to the second direction (Fig. E) and wherein the angle (α, Fig. 10) of the end of the second cut- up member (128, Fig. 10) with respect to the second direction (airflow shows second direction in Fig. 10) is formed between 15 degrees and 45 degrees with respect to the second direction (Paragraph 37). Chen teaches setting this angle avoids wake behind the refrigerant pipe, and increases air mixing (Paragraph 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lee with an angle of an end of the first cut-up member with respect to the second direction is smaller than an angle of an end of the second cut-up member with respect to the second direction, as taught by Chen, 
Regarding Claim 10, a modified Lee further teaches the angle of the end of the second cut-up member with respect to the second direction is formed between 15 degrees and 45 degrees with respect to the second direction (for which the connecting 
ends 113 are preferably formed at an angle ɑ between 15 and 45 degrees with respect to the normal direction of airflow (airflow being assumed to be perpendicular to the longitudinal direction of the fin)” (¶ [37]). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I). 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 20070151716) in view of Cur (USP 4705105).
Regarding Claim 12, as best understood, Lee discloses an air conditioner including a heat exchanger (see ¶ [4]), the heat exchanger (1) including a plurality of refrigerant pipes (10) extending in an extension direction (shown in figure 1) and a plurality of fins (20) extending in a second direction through which the refrigerant pipe passes through (shown in figure 1, being the vertical direction), 
a first refrigerant pipe (shown in annotated figure 2) and a second refrigerant pipe (shown in annotated figure 2) spaced apart from each other in a first direction (shown in annotated figure 2) that is an extension direction of the plurality of fins (shown in figure 2), and 

the plurality of fins (20) including 
a first fin (21, also shown in figure 1 as being the second outermost fin relative to the stacked fins of the heat exchanger (1)) and a second fin (shown in figure 1 as being the outermost fin relative to the stacked fins of the heat exchanger (1)) which are spaced apart from each other in the extension direction of the refrigerant pipe (shown in figure 1, wherein the gap between the first and second fins allows for air to pass between the fins), and 
a third fin (22) aligned with the first fin in a column direction (shown in figures 1-2), wherein 
when air flows into the plurality of fins in a third direction orthogonal to the first direction and the second direction (shown in figure 1), each of the plurality of fins includes a plurality of cut-up members (see slit area A in figure 2) having a first cut-up member protruding in the first direction (see annotated figure 2) and disposed on an inflow side (annotated first cut-up member is on the inflow side relative to the second cut-up member) of the air on a fin (see annotated figure 2), and a second cut-up member (see annotated figure 2) protruding in the first direction and disposed on an 
rows of the plurality of cut-up members are arranged on a flat portion asymmetrically with respect to a longitudinal centerline extending in the first direction of the flat portion (shown in figure 1, wherein the slits of slit area A are asymmetric relative the centerline (C1)), wherein 
each of the plurality of fins includes a gap downstream of a respective refrigerant pipe between adjacent cut-up members (shown in annotated figure 2), wherein the adjacent cut-up members are disposed such that an air inlet side of the gap is larger than an air outlet side of the gap (shown in annotated figure 2), and wherein an area of the fin where the first cut-up member is disposed is smaller than an area of the fin where the second cut-up member is disposed (shown in annotated figure 2, wherein the area occupied by the second cut-up members is larger than the area occupied by the first cut up member as the second cut-up members extend vertically further than the first cut up member).
Although Lee discloses a width of the first fin and a width of the third fin in the column direction being similar to the distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction, Lee fails to explicitly disclose the widths of the fins are equal to the distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction.




[AltContent: textbox (Third Fin)][AltContent: textbox (First Fin)]
[AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    131
    702
    media_image2.png
    Greyscale

Cur Figure 3
Cur, also drawn to a heat exchanger fin, teaches a width of the first fin (shown in annotated figure 3 and figure 2, wherein the width is 2L) and a width of a third fin (shown in annotated figure 3 and figure 2, wherein the width is 2L) in a column direction (being the horizontal direction of Cur figure 2) is equal to the distance from the center of a first refrigerant pipe (being the left most tube of the first fin as shown in figure 2 and annotated figure 3) to a center of a third refrigerant pipe (being the second left most tube of the third fin as shown in figure 2 and annotated figure 3) in the second direction (shown in figure 2, wherein the distance between tubes equals 2L and the distance of the fins.	
	Lee does however teach that the heat exchanger comprises both a distance between adjacent tubes and a width of the respective fins both contributing to heat exchange between working fluids and providing cooling.  
	One of ordinary skill in the art would recognize that there is a need to provide cooling within a heat exchanger by providing tubes containing a working fluid and fins attached to said tubes. Therefore, when there are a finite number of identified, predictable solutions, i.e. the distance between the tubes containing the working fluid 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Lee, by having the widths of the fins being equal to the distance from the center of the first refrigerant pipe to a center of the third refrigerant pipe in the second direction, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
Regarding Claim 14, Lee further discloses the plurality of cut-up members are disposed between a center of the first refrigerant pipe and a center of the second refrigerant pipe with respect to the second direction (shown in figures 1-2), and the second cut-up member extends closer to the center of the first refrigerant pipe than the first cut-up member in the second direction (shown in figure 2, wherein the second cut up member extends further in the vertical direction than the first cut-up member).
Regarding Claim 15, Lee further discloses the first cut-up member (see annotated figure 2) and the second cut-up member (see annotated figure 2) are respectively provided in plural (shown in figures 1-2), and a total number of first cut-up .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 20070151716) in view of Cur (USP 4705105) as applied in Claims 12 and 14-15 above and in further view of Jin et al. (USP 4705105) hereinafter referred to as Jin.
Regarding Claim 15, although Lee discloses the area of the fin where the first cut-up member is disposed is smaller than an area of the fin where the second cut-up member is disposed, Lee fails to explicitly disclose an extension length of the first cut-up member in the second direction is shorter than an extension length of the second cut-up member in the second direction.
Jin, also drawn to a heat exchanger having fins with slits, teaches an extension length of the first cut-up member (223) in the second direction is shorter than an extension length of the second cut-up member (225) in the second direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lee with an extension length of the first cut-up member in the second direction is shorter than an extension length of the second cut-up member in the second direction, as taught by Jin, the motivation being to prevent dead air segments, reduces pressure loss and improve heat exchange efficiency. 

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763